Citation Nr: 1758232	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-36 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2. Entitlement to service connection for a skin disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1996 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

This claim was remanded for further development by the Board in May 2015.  That development has been completed and the case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A. Sleep Apnea

In August 2015, the Veteran was afforded another VA examination to address the etiology his obstructive sleep apnea. The examiner opined that the Veteran's diagnosed obstructive sleep apnea was not related to service.  To that end, the examiner reported that there was no evidence of complaints or treatment for sleep apnea, during service or in close proximity to service.  Rather, the Veteran was diagnosed with sleep apnea in 2009, which was approximately ten years after his separation from service.  The examiner opined that the Veteran's sleep apnea was likely due to his morbid obesity.  

The May 2015 Board remand directed the examiner to specifically acknowledge the Veteran's lay report that his sleep apnea had its onset in service.  However, the examiner did not address the Veteran's lay contentions in her opinion regarding the etiology of the Veteran's sleep apnea.  Accordingly, the Board finds the claim must again be remanded for compliance with the Board's remand.  See Stegall, 11 Vet. App. 268, 271 (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

B. Skin Disability 

An August 1996 in-service treatment note indicates that the Veteran had an itching rash on his entire back, which he stated began approximately one week prior.  Upon examination, he had pustules and papules covering his entire back area, pitting, infection erythema, and edema.  Moreover, papules were observed on his chest and arms, and he had a heat rash on his back and chest.  An October 1996 treatment note indicates that the Veteran had a rash located on his back, chest, neck and arms.  On the Veteran's June 1999 Separation Examination, the examiner indicated that the Veteran had a small skin disorder and/or irritation on his back.  

A May 2011 VA examination report indicates that the Veteran had a current diagnosis of folliculitis, acne, and neurodermatitis.  In an August 2015 VA examination report, the examiner opined that the Veteran's condiloma acuminatum, bilateral ankle eczema, and onychomycosis were not caused by or aggravated by service.  In that regard, the examiner opined that the Veteran's in-service skin conditions were treated with resolution and that there was no evidence of sequelea.  

However, the August 2015 VA examiner did not address the Veteran's folliculitis, acne, or neurodermatitis, for which the Veteran had a diagnosis during the pendency of the appeal. The Board notes the requirement that a current disability exist is satisfied if the claimant had a disability at the time his or her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to an appropriate VA examiner in order to obtain an opinion as to the nature and etiology of the Veteran's skin conditions.  If a new examination is deemed necessary to respond to this request, one should be scheduled. 

The examiner should review the claims file and provide and addendum opinion addressing the following: 

(a) Identify (by diagnosis) each skin disability found.

(b) Identify the likely etiology for each skin disability diagnosed, to include folliculitis, acne, neurodermatitis, condiloma acuminatum, bilateral ankle eczema, and onychomycosis.  

(c) Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin conditions, to include folliculitis, acne, neurodermatitis, condiloma acuminatum, bilateral ankle eczema, and onychomycosis are caused or aggravated by the Veteran's service-connected asthma.  

(d) Opine as to whether it is at least as likely as not (50 percent probability or greater) that each of the Veteran's skin conditions, to include folliculitis, acne, neurodermatitis, condiloma acuminatum, bilateral ankle eczema, and onychomycosis had their onset in service or are otherwise etiologically related to service.    

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Return the claims file to an appropriate VA examiner in order to obtain an opinion as to the nature and etiology of the Veteran's sleep apnea.  If a new examination is deemed necessary to respond to this request, one should be scheduled. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should review the claims file and provide and addendum opinion addressing whether it is as least as likely as not (50 percent probability or greater) that the Veteran's diagnosed sleep apnea had its onset during service or is otherwise etiologically related to his active service.  Specifically,  the examiner must acknowledge the Veteran's lay report of onset in service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







